991 F.2d 805
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Anthony HAMILTON-SMITH, Plaintiff-Appellant,v.WESTERN NEW MEXICO CORRECTIONAL FACILITY, EDUCATIONDEPARTMENT, Defendant-Appellee.
No. 92-2188.
United States Court of Appeals, Tenth Circuit.
March 30, 1993.

Before TACHA, BALDOCK and KELLY, Circuit Judges.*
ORDER AND JUDGMENT**
PAUL KELLY, Jr., Circuit Judge.


1
Mr. Hamilton-Smith, appearing pro se and in forma pauperis, appeals the dismissal of his 42 U.S.C. § 1983 complaint with prejudice.   Mr. Hamilton-Smith sought monetary damages, and later equitable relief, against the defendant correctional institution on the grounds that he had been required to attend literacy classes.   Prior to his criminal activities, Mr. Hamilton-Smith claims that he attained an exemplary college education, complete with advanced degrees, and that literacy classes in his case are ludicrous and in violation of the Eighth Amendment.   The former may well be true, but the latter claim will not be successful in this case because the State is immune from suit in federal court under the Eleventh Amendment.   See Port Authority Trans-Hudson Corp. v. Feeney, 495 U.S. 299, 304 (1990);   Kentucky v. Graham, 473 U.S. 159, 167 n. 14 (1985).   Additionally, the events complained of simply cannot constitute deliberate indifference which results in the unnecessary and wanton infliction of pain necessary to a claim of cruel and unusual punishment.   See Wilson v. Seiter, 111 S.Ct. 2321, 2326 (1991).   The district court properly dismissed the complaint with prejudice as based on inarguable legal theories.   See Denton v. Hernandez, 112 S.Ct. 1728, 1733 (1992);   Neitzke v. Williams, 490 U.S. 319, 327 (1989).


2
AFFIRMED.  The motion for issuance of letters rogatory is DENIED.   The mandate shall issue forthwith.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause therefore is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3